Opinion filed August 1, 2013




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-11-00287-CR
                                     __________

                   GILBERTO HERNANDEZ, Appellant

                                           V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 33rd District Court

                                  Burnet County, Texas

                               Trial Court Cause No. 38870


                     MEMORANDUM OPINION
      The jury convicted Gilberto Hernandez of eight offenses: aggravated sexual
assault—two counts, burglary of a habitation with intent to commit another felony,
aggravated robbery—two counts, injury to the elderly, and aggravated assault—
two counts. The jury sentenced him to confinement in the Institutional Division of
the Texas Department of Criminal Justice for each offense with the terms spanning
from sixty to ninety-nine years on six of the offenses (Counts Three through Eight)
with the sentences to run concurrently. The jury sentenced him to a term of
confinement for ninety-nine years on Count One and a term of confinement for life
on Count Two. The court ordered that the sentences assessed for Counts One and
Two are to be served consecutively. Lastly, the jury assessed a fine of $10,000 on
each offense. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw in this
appeal. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the brief and advised Appellant of his right to review the record and file a
response to counsel’s brief. A response has not been filed. 1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                           Following the procedures
outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252
S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days

        1
        By letter, this Court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                     2
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM



August 1, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3